


Exhibit 10.13

 

TECHNOLOGY ASSIGNMENT

 

THIS TECHNOLOGY ASSIGNMENT (the “Agreement”) is effective only as of the
Effective Time (as defined herein) and is made by and between AnorMED
Corporation (as successor in interest to AnorMED, Inc.), a company incorporated
in Canada (together with its Affiliates, “AnorMED”) and Callisto
Pharmaceuticals, Inc., a company organized under the laws of Delaware (together
with its Affiliates, “Callisto”).  Each of AnorMED and Callisto are a “Party”
and, together the “Parties”.

 

RECITALS

 

A.            Johnson Matthey Public Limited Company, an English corporation
(“JM”), and SmithKline Beecham Corporation, a Pennsylvania corporation (“SKB”),
entered into a Cooperative Research and Assignment Agreement, dated as of
January 11, 1990 (the “Cooperative Agreement”) for a joint research program
regarding the synthesis of certain non-metal compounds.

 

B.            JM and AnorMED entered into an Asset Transfer Agreement, dated as
of June 28, 1996, whereby JM assigned to AnorMED all of its right, title, and
interest in the Cooperative Agreement, including valuable patent rights,
technical data and information relating to the compound Atiprimod (a/k/a
Azaspiranes).

 

C.            By letter dated November 4, 1996, SKB terminated the Cooperative
Agreement and assigned to AnorMED all of its right, title, and interest in the
Cooperative Agreement, including valuable patent rights, technical data and
information relating to the compound Atiprimod (a/k/a Azaspiranes).

 

D.            Pursuant to a license agreement by and between AnorMED and Synergy
Pharmaceuticals, Inc. (“Synergy”) dated as of August 28, 2002, as amended by
Amendment No. 1 to License Agreement dated as of May 23, 2003 and Amendment
No. 2 to License Agreement dated as of July 8, 2004 (the “Original License”),
AnorMED licensed to Synergy certain patent rights related to Atiprimod (a/k/a
Azaspiranes) and one patent application (the “Jointly owned patent
application”).

 

E.             Synergy is now a wholly-owned subsidiary of Callisto.

 

F.             AnorMED is now a wholly-owned subsidiary of Genzyme Corporation.

 

G.            As of December 31, 2007, Callisto and AnorMED entered into an
Amended and Restated License Agreement (the “Amended License”) superceding and
replacing in its entirety the Original License.

 

--------------------------------------------------------------------------------


 

H.            The Parties wish to terminate the Amended License and to transfer
and assign to Callisto all right, title and interest in the patent rights,
technical data and information relating to the compound Atiprimod (a/k/a
Azaspiranes), on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Definitions.  As used herein:

 

“Affiliate” shall mean any company or other business entity controlled by,
controlling or under common control with a party, control being presumed if
there is direct or indirect ownership of at least thirty-three and one-third
percent (33 1/3%) (or, if less, the maximum permitted by applicable law) of the
voting stock, equity or income interest.

 

“Effective Time” shall mean the time at which Genzyme receives the full amount
of the Payment in the account designated in Section 4 hereof.

 

“Patent Rights” shall mean AnorMED’s interest in all the patents and patent
applications which disclose and claim Atiprimod, or an analog or derivative
thereof, or methods of use or manufacture of any of the foregoing, together with
all divisional, extensions, reissues, substitutions, renewals, continuations and
foreign counterparts thereof (including European Supplementary Protection
Certificates) and patents issuing thereon.  Exhibit A attached hereto is
presumed by the Parties to be a complete and accurate list of the Patent Rights;
provided that AnorMED may, within three (3) business days of the Effective Time,
notify Callisto that a patent or patent application listed on Exhibit A is
incorrectly included in the Patent Rights, and a patent or patent application
will not be deemed excluded from the Patent Rights if it is inadvertently
omitted from Exhibit A.

 

“Product” shall mean any product comprising or incorporating Atiprimod (a/k/a
Azaspiranes) and any analogs or derivatives described in the Patent Rights ad
used for the diagnosis, treatment or prevention of disease in humans

 

“Technical Information” shall mean all trade secrets, technical reports and data
concerning Atiprimod (a/k/a Azaspiranes) and any analogs or derivatives
described in the Patent Rights, or any pharmaceutical composition based on the
foregoing, that are necessary to develop, manufacture, have manufactured, use or
commercialize a Product, including, but not limited to, preclinical data,
toxicological studies, methods of synthesis, assay information and clinical
trial data.

 

“Technology” shall mean Patent Rights and Technical Information.

 

2.             Assignment.

 

(a)           Assignment.  At the Effective Time, and in return for six hundred
fifty thousand dollars ($650,000.00) (the “Payment”) and other consideration the
receipt and sufficiency of

 

--------------------------------------------------------------------------------


 

which is hereby acknowledged, AnorMED does hereby transfer, assign, set over,
and convey to Callisto, and Callisto’s successors and assigns, all of AnorMED’s
right, title, and interest in and to (in the United States and all foreign
countries) the Technology free and clear of all liens, mortgages, pledges,
security interests, prior assignments and encumbrances of any kind whatsoever,
including without limitation the rights, if any, to sue or bring other actions
for past, present or future infringement thereof.  AnorMED acknowledges and
agrees that the Technology and all proprietary rights to the Technology are the
sole property of Callisto.  At Callisto’s request, AnorMED shall execute and
deliver to Callisto one or more separate assignments evidencing the foregoing
assignment, in form and substance reasonably satisfactory to Callisto, for
filing with the United States Patent and Trademark Office and other patent
authorities throughout the world, and perform such other acts as may be
reasonably necessary to give effect to the foregoing assignment.

 

(b)           Files and Records.  To the extent AnorMED, or its predecessor
AnorMED, Inc., has not already done so, upon written request by Callisto,
AnorMED shall use reasonably diligent efforts to search for (and provide to
Callisto if found) any existing files and records pertaining to the Technology,
including without limitation all office actions, drafts, receipts, drawings,
correspondence, disclosures, copies, diagnostic reports, prior art and analyses.

 

(c)           Patent Maintenance and Enforcement Responsibilities.  Following
the Effective Date, Callisto shall assume and be responsible for maintaining and
enforcing the Patent Rights, including, without limitation, the right to sue and
taking responsibility for any action or proceeding involving the Patent Rights. 
All costs and expenses relating to the maintenance and enforcement of the Patent
Rights incurred on and after the Effective Date shall be borne solely by
Callisto.  Notwithstanding the foregoing, Callisto may elect not to maintain and
enforce the Patent Rights at any time after the Effective Date.

 

(d)           Assignment Recordation.  The responsibility and cost of recording
the assignment of Patent Rights shall be borne solely by Callisto.

 

3.             Trademarks and Corporate Name.  All trademarks (except the
“AnorMED” and “Genzyme” mark) to be utilized by Callisto with Product are and
shall be shall be owned by Callisto.  To the extent any such trademark is owned
by AnorMED, AnorMED agrees to assign and hereby assigns its entire right, title
and interest in such trademark to Callisto, and further agrees to execute and
deliver to Callisto one or more separate assignments evidencing the foregoing
assignment, in form and substance reasonably satisfactory to Callisto and
perform such other acts as may be reasonably necessary to give effect to the
foregoing assignment. Callisto will not use or reference AnorMED’s, Genzyme’s or
any of their Affiliates’ corporate name without the prior written consent of
AnorMED, which such consent may be withheld for any reason in AnorMED’s sole
discretion, unless required by law in which case the scope and content of such
use or reference will be mutually agreed to by the parties.

 

4              Payment. The Payment will be made by wire transfer on or before
the close of business on December 19, 2008 to the following account:

 

--------------------------------------------------------------------------------


 

Beneficiary:  Genzyme Corporation

Account Number : 037-8388

Swift Code:  MELNUS3P

ABA/Routing #:  043000261

Bank Name:  The Bank of New York Mellon

 

5.             Warranties; Disclaimer.

 

(a)           Representations and Warranties of the Parties.  Each party
represents and warrants to the other party that (a) it has full right, power,
and authority to enter into this Agreement and to carry out the provisions
hereof and (b) it has all necessary corporate approvals for its execution,
delivery and performance of this Agreement.

 

(b)           Disclaimer.  EXCEPT FOR THE WARRANTIES SET FORTH IN SECTION 5(a),
ANORMED MAKES NO OTHER REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE PATENT
RIGHTS AND EXPRESSLY DISCLAIMS ANY OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, PATENTABILITY AND NONINFRINGEMENT OF INTELLECTUAL PROPERTY
RIGHTS OF OTHER PARTIES.

 

6.             Confidentiality.

 

(a) Confidential Information.  Except as otherwise provided in this Article 6,
during the term of this Agreement and for a period of five (5) years thereafter,
a party (the “Receiving Party”) shall keep confidential and not disclose or use
(except as contemplated by this Agreement) any proprietary or confidential
information received from the other party (the “Disclosing Party”), including
any exchanged under the Original License and Amended License, provided that
Technical Information conveyed to Callisto pursuant to this Agreement will be
deemed confidential information owned and disclosed by Callisto irrespective of
the manner of its disclosure.  This restriction shall not apply to any
information of the Disclosing Party to the extent the Receiving Party can
demonstrate such information (a) was already known to the Receiving Party at the
time of disclosure (as may be verified by the recipient’s contemporaneous
written records, and excepting Technical Information conveyed to Callisto),
(b) is or becomes public knowledge through no fault of the Receiving Party,
(c) is received without an obligation of confidentiality from a third party
having the lawful right to disclose same, or (d) was independently developed or
discovered by the Receiving Party without the use of the information disclosed
by the Disclosing Party (as may be verified by the recipient’s contemporaneous
written records, and excepting Technical Information).

 

(b) Authorized Disclosure.  A Receiving Party may disclose information received
from the Disclosing Party to the extent such disclosure is (i) required by law,
regulation or court order or (ii) reasonably necessary, in connection with
submissions to regulatory authorities for purposes of this Agreement, filing or
prosecuting patent applications contemplated under this Agreement, prosecuting
or defending litigation, complying with applicable governmental regulations or
conducting preclinical or clinical trials of Product; provided, however, that in
the

 

--------------------------------------------------------------------------------


 

event of any proposed disclosure, the Receiving Party will use its reasonable
efforts to secure confidential treatment of the information to be disclosed.

 

(c) Injunctive Relief.  Receiving Party agrees that the confidential information
of the Disclosing Party constitutes valuable trade secrets. Receiving Party
further agrees that breaches of its confidentiality and non-disclosure
obligations concerning the such confidential information of the Disclosing Party
will create irreparable harm for which monetary damages would be an inadequate
remedy, and that the Disclosing Party may seek and upon proper proof obtain
(from a court with proper jurisdiction) an injunction (without the posting of a
bond or other security) to prevent any actual or threatened breach of this
Agreement, as well as damages for already caused harm in the event of breach of
any obligations herein regarding confidentiality.

 

7.             Indemnification.  Callisto or its Affiliates shall indemnify and
defend and hold AnorMED, its Affiliates and their respective officers,
directors, employees, agents, consultants and contractors and their respective
successors, heirs and assigns (the “Indemnified Parties”) harmless from and
against any claim, action, liability, damage, loss, cost or expense (including
reasonable attorneys’ fees and expenses of litigation) (“Loss”) arising from or
related to (a) Callisto’s activities, actions, or inactions under the Original
License, the Amended License, this Agreement or any subsequent agreement between
Callisto and any third party relating to the Technology, (b) any practice of the
Patent Rights, (c) the development, testing, production, manufacture, supply,
promotion, import, sale or use of any Product or Technology (or any component
thereof) including, but not limited to, any personal injury or product liability
matters, or (d) any material breach of this Agreement by Callisto, or (e) gross
negligence or willful misconduct on the part of Callisto or any Affiliate or
sublicensee or assignee.  AnorMED shall promptly notify Callisto of any such
claim or action, allow Callisto to control the defense of such claim or action
and render all reasonable assistance to Callisto in connection with defending
such claim or action.  Callisto shall secure and maintain insurance commensurate
with its obligations under this Section 7 and consistent with the reasonable
standards of the industry with respect to the Product.  Callisto shall provide
AnorMED with evidence of such insurance coverage within ten (10) business days
after the date of this Agreement.

 

8.             Effectiveness of the Agreement.  The Parties hereby acknowledge
and agree that this Agreement is of no force and effect prior to the Effective
Time.  Further, the Parties acknowledge and agree that, if the Effective Time
does not occur on or prior to 4pm EST on December 19, 2008, this Agreement shall
be null and void and of no force and effect unless otherwise agreed to by the
Parties in a subsequent writing.

 

9.             Miscellaneous.

 

(a) Entire Agreement; Modification.  This Agreement constitutes the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes and cancels all prior understandings, obligations,
promises and agreements, including under the Original License and the Amended
License. Consistent with the foregoing sentence, notwithstanding anything in the
Amended License to the contrary, AnorMED and Callisto hereby acknowledge and
agree that the Amended License is hereby terminated as of the date hereof and is
of no further force or effect and that all provisions of the Amended License,
including those that

 

--------------------------------------------------------------------------------


 

expressly or implicitly survive termination, are hereby superseded by this
Agreement effective as of the date hereof.  No modification or amendment hereof
shall be valid or binding on the parties unless made in writing and duly
executed by the parties.

 

(b) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(c)  Notices and Communications.  Any notice or any other communication required
or permitted to be given to a party pursuant hereto shall be sufficiently given
if delivered personally or by facsimile or express courier service (expenses
prepaid) to the address set forth below:

 

AnorMED:

 

AnorMED Corporation

 

 

c/o Genzyme Corporation

 

 

500 Kendall Street, Cambridge, MA 02142

 

 

Attn: General Counsel

 

 

 

Callisto:

 

Callisto Pharmaceuticals, Inc.

 

 

420 Lexington Avenue, Suite # 1609

 

 

New York, NY 10170

 

 

Attn: CEO

 

or to such other address as the party shall designate by written notice given to
the other party.  All notices, information, reports and other communications in
connection with this Agreement shall be in English.

 

(d) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, United States
(regardless of its or any other state’s choice of law provisions).

 

(e) Jurisdiction and Venue.  To the fullest extent permitted by applicable law,
any action or proceeding relating in any way to this Agreement may only be
brought and enforced in the state or federal courts located in the City of
Boston, State of Massachusetts, United States, to the extent subject matter
jurisdiction exists therefore, and the Parties irrevocably submit to the
jurisdiction of such courts in respect of any such action or proceeding.  The
Parties irrevocably waive, to the fullest extent permitted by applicable law,
any objection that they may now or hereafter have to the laying of venue of any
such action or proceeding in such courts or any claim that any such action or
proceeding brought in such court has been brought in any inconvenient forum. 
Any judgment may be entered in any court having jurisdiction thereof.

 

(signature page to follow)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on December 19, 2008.

 

 

 

ANORMED INC.

 

 

 

 

 

By:

/s/ Stephen Mahoney

 

Name:

Stephen Mahoney

 

Its:

Assistant Secretary

 

 

 

 

 

 

 

CALLISTO PHARMACEUTICALS INC.

 

 

 

 

 

 

 

By:

/s/ Gary S. Jacob

 

Name:

Gary S. Jacob

 

Its:

CEO

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

PATENT RIGHTS

 

1.

 

Title:

 

Immunomodulatory Azaspiranes

 

 

 

 

Priority Application:   USSN 712,325      7 June 1991

 

Reference No.

 

Territory

 

Application No.

 

Filing Date

 

Issue Date

 

Patent No. or
Publication No.

20015.00
Abandoned

 

US

 

07/712,325

 

7-Jun-91

 

 

 

 

20015.01
Abandoned

 

US

 

07/981,147

 

24-Nov-92

 

 

 

 

20015.20

 

US

 

08/277,456

 

19-Jul-94

 

7-Jan-97

 

US 5,591,748

20015.40

 

PCT

 

PCT/US92/04834

 

5-Jun-92

 

 

 

WO 92/22294

20015.41

 

EPO

 

92914312.1

 

5-Jun-92

 

 

 

 

20015.42

 

Ireland

 

921,827

 

1-Jul-92

 

 

 

 

20015.43

 

Japan

 

500972/1993

 

5-Jun-92

 

2-Feb-01

 

3155277

20015.44

 

S. Korea

 

93-703765

 

5-Jun-92

 

13-Jan-00

 

251570

20015.45
Abandoned

 

Mexico

 

922713

 

5-Jun-92

 

 

 

 

20015.46
Abandoned

 

New Zealand

 

243,029

 

5-Jun-92

 

29-Nov-94

 

243029

20015.47

 

Portugal

 

100,566

 

4-Jun-92

 

 

 

 

20015.48
Abandoned

 

S. Africa

 

92/4107

 

5-Jun-92

 

28-Apr-93

 

 

 

2.

 

Title:

 

Cytokine Inhibitors

 

 

Priority Application:   USSN 657,578      19 February 1991

 

Reference No.

 

Territory

 

Application No.

 

Filing
Date

 

Issue
Date

 

Patent No. or
Publication No.

20019.00
Abandoned

 

US

 

07/657,578

 

19-Feb-91

 

 

 

 

20019.01 Con
Abandoned

 

US

 

07/887,628

 

22-May-92

 

 

 

 

20019.02 Con 01

 

US

 

08/138,178

 

15-Oct-93

 

11-Feb-97

 

US 5,602,166

20019.03 Con 02

 

US

 

08/779,418

 

7-Jan-97

 

4-May-99

 

US 5,900,430

20019.20 CIP 02
Abandoned

 

US

 

08/469,415

 

6-Jun-95

 

 

 

 

20019.40

 

PCT

 

PCT/US92/01283

 

18-Feb-92

 

 

 

WO 02/14462

20019.41

 

Australia

 

1463392

 

18-Feb-92

 

11-Jul-95

 

657745

20019.42

 

Canada

 

2,104,214

 

18-Feb-92

 

 

 

 

20019.43

 

European Patent Office

 

929073625

 

18-Feb-92

 

17-Nov-99

 

572537B1

20019.44

 

Ireland

 

920508

 

18-Feb-92

 

 

 

 

20019.45

 

Japan

 

04-507323/1992

 

18-Feb-92

 

23-Feb-01

 

3162071

20019.46
Abandoned

 

S Korea

 

93-702468

 

18-Feb-92

 

 

 

 

20019.47

 

S Africa

 

92/1120

 

17-Feb-92

 

27-Jan-93

 

199201120

 

--------------------------------------------------------------------------------


 

20019.48

 

Austria

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

572537

20019.49

 

Belgium

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

572537

20019.50

 

Switzerland/
Liechtenstein

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

572537

20019.51

 

Denmark

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

572537

20019.52

 

Spain

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

572537

20019.53

 

France

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

572537

20019.54

 

Great Britain

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

572537

20019.55

 

Greece

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

2000400311

20019.56

 

Italy

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

572537

20019.57

 

Luxembourg

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

572537

20019.58

 

Monaco

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

572537

20019.59

 

Netherlands

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

572537

20019.60

 

Sweden

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

572537

20019.61

 

Germany

 

92907362.5

 

18-Feb-92

 

17-Nov-99

 

P69230314

20019.62

 

Hong Kong

 

981133586.6

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

3.

 

Title:

 

2-[2-(Dimethylamino)ethyl]-8,8-dipropyl-2-azaspiro[4,5]decane dimaleate

 

 

Priority Application:

U.S. Provisional 60/016/066

23 April 1996

 

 

 

U.S. Provisional 60/001,134

13 July 1995

 

Reference

 

Territory

 

Application No.

 

Filing Date

 

Issue Date

 

Patent No.

20021.00 (US)

 

 

 

08/981,929

 

11-Jul-96

 

14-Sep-99

 

US 5,952,365

 

4.

 

Title:

 

N,N-dimethyl-B,B-dipropyl-2-azasprio [4,5]decane-2-propanamine dimalcare

 

 

Priority Application

U.S. provisional 60/001,138

13 July 1995

 

 

Priority Application

U.S. provisional 60/015,996

23 April 1996

 

Reference

 

Territory

 

Application No.

 

Filing Date

 

Issue Date

 

Patent No. or
Publication
No.

20024.00

 

US

 

08/981,928

 

12-Jul-96

 

17-Aug-99

 

US 5,939,450

20024.40

 

PCT

 

PCT/US96/11590

 

12-Jul-96

 

 

 

WO 97/02820

20024.41
Abandoned

 

S Africa

 

96/5883

 

11-Jul-96

 

28-May-97

 

96/5883

20024.42
Abandoned

 

EPO

 

969260769

 

12-Jul-96

 

 

 

837678

20024.43

 

Japan

 

09-505996

 

12-Jul-96

 

1 June 01

 

3195364

 

--------------------------------------------------------------------------------


 

5.

 

Title:

 

N,N-diethyl-8,8-dipropyl-2-azaspiro [4,5] decane-2-propanamine

 

 

Priority Application:

U.S. provisional 60/001,139

13 July 1995

 

 

 

U.S. provisional 60/016,065

23 April 1996

 

Reference No.

 

Territory

 

Application
No.

 

Filing Date

 

Issue Date

 

Patent No. or
Publication No.

20029.00

 

US

 

08/679,480

 

12-Jul-96

 

28-Apr-98

 

US 5,744,495

20029.40
Abandoned

 

Algeria

 

11296

 

9-Jul-96

 

 

 

 

20029.41

 

Argentina

 

960103537

 

11-Jul-96

 

 

 

 

20029.42

 

Australia

 

5945596

 

11-Jul-96

 

8-Jun-00

 

716256

20029.43
Abandoned

 

Barbados

 

81402

 

12-Jul-96

 

 

 

 

20029.44

 

Brazil

 

96019093

 

3-Jul-96

 

 

 

 

20029.45

 

Bulgaria

 

100710

 

8-Jul-96

 

25-Feb-99

 

62359

20029.46

 

Canada

 

2,181,006

 

11-Jul-96

 

 

 

 

20029.47

 

Chile

 

123696

 

12-Jul-96

 

14-Aug-00

 

40.657

20029.48

 

China

 

961108207

 

12-Jul-96

 

1-Mar-01

 

96110820.7

20029.49
Abandoned

 

Colombia

 

96036764

 

12-Jul-96

 

 

 

 

20029.50

 

Czech Rep.

 

PV 203696

 

9-Jul-96

 

 

 

 

20029.51
Abandoned

 

Ecuador

 

SP 961818

 

11-Jul-96

 

21-May-98

 

P1-981368

20029.52
Abandoned

 

Egypt

 

66096

 

11-Jul-96

 

 

 

 

20029.53

 

Eurasia

 

199600048

 

12-Jul-96

 

3-Dec-97

 

0 00037

20029.54

 

European Patent Office

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

20029.55

 

Hungary

 

P 9601918

 

12-Jul-96

 

 

 

 

20029.56

 

India

 

1557/DEL/96

 

12-Jul-96

 

 

 

 

20029.57

 

Indonesia

 

P 961950

 

8-Jul-96

 

 

 

 

20029.58
Abandoned

 

Israel

 

118815

 

8-Jul-96

 

29-Sep-00

 

 

20029.59

 

Japan

 

1830581996

 

12-Jul-96

 

 

 

 

20029.60

 

S Korea

 

280161996

 

11-Jul-96

 

 

 

 

20029.61

 

Malaysia

 

PI 9602865

 

11-Jul-96

 

 

 

 

20029.62

 

Mexico

 

962767

 

12-Jul-96

 

29-Sep-00

 

198843

20029.63

 

New Zealand

 

286951

 

8-Jul-96

 

15-Jun-98

 

286951

20029.64
Abandoned

 

Nigeria

 

15396

 

10-Jul-96

 

6-Dec-96

 

12578

20029.65

 

Norway

 

962931

 

12-Jul-96

 

6-Dec-99

 

306.672

20029.66
Abandoned

 

Pakistan

 

450/96

 

11-Jul-96

 

11-Nov-98

 

135353

20029.67
Abandoned

 

Peru

 

52596

 

12-Jul-96

 

 

 

 

20029.68

 

Philippines

 

53652

 

8-Jul-96

 

 

 

 

20029.69

 

Poland

 

315191

 

10-Jul-96

 

 

 

 

20029.70

 

Romania

 

9601426

 

11-Jul-96

 

 

 

 

20029.71

 

Saudi Arabia

 

96170188

 

30-Jul-96

 

 

 

 

20029.72
Abandoned

 

Singapore

 

96102355

 

8-Jul-96

 

22-Aug-00

 

43383

20029.73
Abandoned

 

Slovak Rep.

 

PV 0 88696

 

8-Jul-96

 

18-Jan-01

 

 

20029.74
Abandoned

 

S Africa

 

965883

 

11-Jul-96

 

26-Mar-97

 

965883

 

--------------------------------------------------------------------------------


 

20029.75
Abandoned

 

Sri Lanka

 

11031

 

 

 

 

 

 

20029.76

 

Taiwan

 

85108324

 

10-Jul-96

 

21-Jan-01

 

126896

20029.77
Abandoned

 

Tangiers

 

1399

 

12-Jul-96

 

 

 

 

20029.78

 

Thailand

 

32280

 

9-Jul-96

 

 

 

 

20029.79

 

Turkey

 

9600579

 

12-Jul-96

 

22-Mar-99

 

TR 1996 00579 B

20029.80
Abandoned

 

United Arab Emirates

 

10796

 

13-Jul-96

 

 

 

 

20029.81
Abandoned

 

Ukraine

 

96072764

 

9-Jul-96

 

 

 

 

20029.82
Abandoned

 

Uruguay

 

24283

 

15-Jul-96

 

 

 

 

20029.83

 

Venezuela

 

126096

 

12-Jul-96

 

 

 

 

20029.84
Abandoned

 

Vietnam

 

SC 2696

 

12-Jul-96

 

29-Sep-00

 

1500

20029.85

 

Austria

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

20029.86

 

Belgium

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

20029.87

 

Denmark

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

20029.88

 

Finland

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

20029.89

 

France

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

20029.90

 

Germany

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

20029.91

 

Greece

 

962019436

 

11-Jul-96

 

18-Mar-98

 

3026998

20029.92

 

Netherlands

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

20029.93

 

Ireland

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

20029.94

 

Italy

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

20029.95

 

Luxembourg

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

20029.96
Abandoned

 

Morocco

 

24311

 

12-Jul-96

 

 

 

 

20029.97

 

Portugal

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

20029.98

 

Spain

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

20029.99

 

Sweden

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

25029.40

 

Switzerland

 

962019436

 

11-Jul-96

 

18-Mar-98

 

0 753512

25029.41
Abandoned

 

Hong Kong

 

981107432

 

18-Sep-98

 

11-Jun-99

 

HK1010052

25029.42

 

Great Britain

 

962019436

 

11-Jul-96

 

18-Mar-98

 

753512

 

--------------------------------------------------------------------------------

 

6.

 

Title       Immunomodulatory azaspiranes

 

 

Priority Application:       USSN 101,704       28 September 1987

 

Reference No.

 

Territory

 

Application No.

 

Filing Date

 

Issue Date

 

Patent No. or
Publication
No.

20031.00
Abandoned

 

US

 

07/101,704

 

28-Sep-87

 

 

 

 

20031.20 CIP
20031.00

 

US

 

07/244,229

 

13-Sep-88

 

16-Oct-90

 

US 4,963,557

20031.40

 

PCT

 

PCT/US88/03323

 

27-Sep-88

 

 

 

 

20031.41
Abandoned

 

Bahamas

 

930

 

27-Sep-88

 

14-Apr-89

 

930

20031.42

 

Canada

 

578528

 

27-Sep-88

 

26-Apr—93

 

1313189

20031.43

 

China

 

881090328

 

27-Sep-88

 

21-Jan-96

 

881090328

20031.44

 

Cyprus

 

883089146

 

26-Sep-88

 

12-Sep-96

 

1955

20031.45

 

Czech Rep

 

PV 397091

 

20-Dec-01

 

 

 

 

20031.46

 

European Patent Office

 

883089146

 

26-Sep-88

 

30-Nov-94

 

0310321

20031.47

 

Ireland

 

292988

 

28-Sep-88

 

16-Apr-96

 

67891

20031.48
Abandoned

 

Israel

 

87908

 

25-Sep-88

 

21-Feb-93

 

87908

20031.49
Abandoned

 

Malaysia

 

8801078

 

27-Sep-88

 

30-Jul-94

 

104932

20031.50

 

Mexico

 

923765

 

29-Jun-92

 

10-May-94

 

174367

20031.51

 

New Zealand

 

226354

 

27-Sep-88

 

13-Jun-91

 

226354

20031.52
Abandoned

 

Pakistan

 

43988

 

28-Sep-88

 

26-Dec-90

 

131497

20031.53

 

Portugal

 

88603

 

27-Sep-88

 

25-Jun-92

 

88603

20031.54
Abandoned

 

Singapore

 

96914205

 

26-Sep-88

 

30-Nov-94

 

96914205

20031.55

 

Slovakia

 

397097

 

20-Dec-91

 

 

 

 

20031.56
Abandoned

 

S Africa

 

887266

 

28-Sep-88

 

27-Jan-93

 

887266

20031.57

 

Taiwan

 

77106657

 

24-Sep-88

 

26-Apr-91

 

43871

20031.58
Abandoned

 

Zimbabwe

 

12388

 

21-Sep-88

 

7-Apr-89

 

12388

20031.59

 

Australia

 

253388

 

27-Sep-88

 

1-Jun-92

 

619780

20031.60

 

Denmark

 

77090

 

27-Sep-88

 

8-May-95

 

170042

20031.61

 

Finland

 

901530

 

27-Sep-88

 

10-Feb-95

 

93006

20031.62
Abandoned

 

Hungary

 

588988

 

27-Sep-88

 

24-Sep-93

 

208809

20031.63

 

Japan

 

63508105

 

27-Sep-88

 

21-Nov-96

 

2582888

20031.64
Abandoned

 

S Korea

 

899-00907

 

27-Sep-88

 

22-Sep-98

 

166366

20031.65

 

Norway

 

901392

 

27-Sep-88

 

9-Feb-94

 

173824

20031.66

 

Philippines

 

37609

 

13-Sep-88

 

5-Nov-91

 

25812

20031.67
Abandoned

 

Hungary

 

P/P00121

 

1-Jul-95

 

 

 

211325

20031.68

 

Austria

 

883089146

 

26-Sep-88

 

30-Nov-94

 

0 310321

20031.69

 

Belgium

 

883089146

 

26-Sep-88

 

30-Nov-94

 

0 310321

20031.70

 

France

 

883089146

 

26-Sep-88

 

30-Nov-94

 

0 310321

20031.71

 

Germany

 

883089146

 

26-Sep-88

 

30-Nov-94

 

0 310321

20031.72

 

Great Britain

 

883089146

 

26-Sep-88

 

30-Nov-94

 

0 310321

20031.73

 

Greece

 

883089146

 

26-Sep-88

 

30-Nov-94

 

0 310321

 

--------------------------------------------------------------------------------


 

20031.74

 

Italy

 

883089146

 

26-Sep-88

 

30-Nov-94

 

0 310321

20031.75

 

Luxembourg

 

883089146

 

26-Sep-88

 

30-Nov-94

 

0 310321

20031.76

 

Netherlands

 

883089146

 

26-Sep-88

 

30-Nov-94

 

0 310321

20031.77

 

Spain

 

883089146

 

26-Sep-88

 

30-Nov-94

 

0 310321

20031.78

 

Sweden

 

883089146

 

26-Sep-88

 

30-Nov-94

 

0 310321

20031.79
Abandoned

 

Hong Kong

 

98105430

 

 

 

 

 

HK 1006274

 

--------------------------------------------------------------------------------


 

7.             Psoriasis treatment using Azaspiranes and a method of
immunosuppression, using Azaspiranes in combination with cyclosporine)

 

Patent No. US 5,981,538

Patent No. US 6,051,59

 

--------------------------------------------------------------------------------
